Citation Nr: 1133325	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial higher rating for allergic rhinitis, sinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from January 1999 to July 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2004, a statement of the case was issued in January 2006, and a substantive appeal was received in February 2006.  A Board video conference hearing was held in July 2011.  

By rating decision in October 2006, the RO increased the allergic rhinitis, sinusitis disability rating to 10 percent, effective July 11, 2004.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 
  
The issue of entitlement to service connection for traumatic brain injury was also on appeal from a December 2008 rating decision.  However, a subsequent rating decision in March 2011 granted service connection for this disability.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial higher rating for his service-connected allergic rhinitis and sinusitis.  At the July 2011 Board hearing, the Veteran testified that he had received treatment for this disability at the VA in October 2010.  However, the most recent VA treatment records associated with the claims file were from January 2010.  He also indicated that he received treatment at both the McAllen, Texas VA Outpatient Clinic (OPC) and the San Antonio, Texas VA Medical Center (VAMC).  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from January 2010 to the present from the McAllen OPC and the San Antonio VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, the Veteran was afforded a VA examination in January 2009.  However, at the July 2011 Board hearing, the Veteran indicated that his symptoms had worsened or were more severe than documented at the examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony and in light of the need to remand for additional VA treatment records, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's allergic rhinitis, sinusitis. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from January 2010 to the present from the from the McAllen OPC and the San Antonio VAMC.  

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his allergic rhinitis, sinusitis.  The claims file must be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should clearly indicate whether the Veteran has nasal polyps.  Further, the examiner should provide whether the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting for four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

3.  After completion of the above, the RO should review the expanded record and readjudicated the issue on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

